
	

115 HR 424 RH: Gray Wolf State Management Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 361
		115th CONGRESS2d Session
		H. R. 424
		[Report No. 115–487]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2017
			Mr. Peterson (for himself, Mr. Duffy, Ms. Cheney, Mr. Nolan, Mr. Emmer, Mr. Labrador, Mr. Sensenbrenner, Mr. Simpson, Mr. Huizenga, Mr. Gallagher, Mr. Kind, Mr. Moolenaar, Mr. Walberg, Mr. Grothman, and Mr. Bergman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		January 8, 2018Additional sponsors: Mr. Upton, Mr. Gosar, and Mr. Sessions
			January 8, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to reissue final rules relating to listing of the gray wolf
			 in the Western Great Lakes and Wyoming under the Endangered Species Act of
			 1973, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gray Wolf State Management Act of 2017 . 2.Reissuance of final rule regarding gray wolves in the Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 3.Reissuance of final rule regarding gray wolves in WyomingBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on September 10, 2012 (77 Fed. Reg. 55530), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
		
	
		January 8, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
